        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 1 of 13




Derek W. Loeser (admitted pro hac vice)         Orin Snyder (admitted pro hac vice)
KELLER ROHRBACK L.L.P.                          GIBSON, DUNN & CRUTCHER LLP
1201 Third Avenue, Suite 3200                   200 Park Avenue
Seattle, WA 98101                               New York, NY 10166-0193
Tel.: (206) 623-1900                            Tel.: 212.351.4000
Fax: (206) 623-3384                             Fax: 212.351.4035
dloeser@kellerrohrback.com                      osnyder@gibsondunn.com

Lesley E. Weaver (SBN 191305)                   Joshua S. Lipshutz (SBN 242557)
BLEICHMAR FONTI & AULD LLP                      GIBSON, DUNN & CRUTCHER LLP
555 12th Street, Suite 1600                     1050 Connecticut Avenue, N.W.
Oakland, CA 94607                               Washington, DC 20036-5306
Tel.: (415) 445-4003                            Tel.: 202.955.8500
Fax: (415) 445-4020                             Fax: 202.467.0539
lweaver@bfalaw.com                              jlipshutz@gibsondunn.com

Plaintiffs’ Co-Lead Counsel                     Attorneys for Defendant Facebook, Inc.
Additional counsel listed on signature page     Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         JOINT STATUS UPDATE

ALL ACTIONS                                       Judges: Hon. Vince Chhabria and
                                                  Hon. Jacqueline Scott Corley
                                                  Courtroom: VIA VIDEOCONFERENCE
                                                  Hearing Date: May 1, 2020
                                                  Hearing Time: 9:00 a.m.




       The parties, by and through their counsel, submit this Joint Status Update in advance of

the Court’s discovery conference scheduled for May 1, 2020 at 9:00 a.m.




JOINT STATUS UPDATE                                                                  MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 2 of 13



                              I.     PLAINTIFFS’ STATEMENT
       The parties have made material progress since the Court directed them to regularly meet

and confer two weeks ago. The parties agreed on an ESI protocol and on a Rule 502(d) order

with the exception of one provision. See Dkt. No. 410. The parties have discussed all of

Facebook’s proposed custodians to some extent, agreed that some document requests do not

require search terms, and touched upon locations of relevant ESI. In short, the parties’ regular

Zoom meetings have been time-consuming but effective in encouraging constructive exchanges

of information.

       However, significant work remains. First, while Plaintiffs appreciate the information

Facebook has verbally provided this week, Facebook has not yet described the organizational

information for all of its proposed custodians, and has not provided any organizational

information for the potential additional custodians Plaintiffs have identified.

       Second, Facebook declines to discuss production of documents responsive to certain

requests that the parties agree do not require search terms. These document requests seek

information that is highly relevant to Plaintiffs’ claims, so the parties’ impasse about those

requests needs the Court’s resolution.

       Finally, despite the Court’s advice to involve ESI experts in the parties’ discussions, no
ESI liaison for Facebook has participated in a meet and confer. Among other benefits, the

presence of an ESI expert would advance the parties’ ongoing discussions regarding the location,

maintenance, and retrieval of relevant noncustodial ESI.

       Plaintiffs appreciate the efforts of the Court and opposing counsel to move discovery

forward during this difficult time and are pleased that progress had been made since the last
hearing. We believe additional guidance and continued cooperation will keep us on track.

A.     Custodians to Be Searched

       Because the parties are making progress identifying the appropriate custodians, Plaintiffs

join Facebook’s request for additional time to report to the Court on this topic, and propose an

additional week—to May 8—as an appropriate extension.


JOINT STATUS UPDATE                               2                                    MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 3 of 13



         On April 21, after reviewing organizational charts Facebook provided five days earlier,

Plaintiffs narrowed focus to 59 individuals, sending Facebook an active Excel chart identifying

those individuals, their likely titles over time, and hyperlinks to articles that substantiated their

potential relevance. Plaintiffs also swiftly responded in writing to Facebook’s request for

descriptions of topics of information that custodians should cover. Conversations were

significantly advanced Monday and Wednesday when Facebook verbally provided dates of

employment and roles and responsibilities for its proposed custodians, and articulated why

Facebook believes they are likely to possess relevant information. Once this process is complete,

and Facebook provides similar information for the individuals identified by Plaintiffs (a list

Plaintiffs will endeavor to narrow in light of information received Wednesday), Plaintiffs

anticipate providing their custodian proposal. This list will include additional persons with

knowledge about matters not captured by the FTC production or Facebook’s proposals.

         Resolving three straightforward, related issues will further advance this process. First,

Facebook refuses to provide Plaintiffs with the list of Facebook employees interviewed in

connection with the four assessment reports on Facebook’s privacy controls prepared by

PricewaterhouseCoopers (“PwC”). Facebook’s 2012 Consent Decree with the FTC required

Facebook to obtain biennial reports from a third party to examine the sufficiency of Facebook’s

privacy controls, which were conducted by PwC. See Secs. IV-V of the 2012 FTC Order.1

Plaintiffs are aware that PwC conducted over 65 in-person meetings with key individuals in a

variety of different groups and teams at Facebook over fifteen weeks for the 2013 report alone,

but the PwC reports do not identify interviewees by name.2 Disclosure of those names by May 5

will avoid having to add persons from that list later and the parties can discuss them on May 6.

         Second, Plaintiffs have yet to receive all of Facebook’s correspondence with the FTC

relating to the scope of its production to the FTC—which is relevant to the parties’ ESI and

custodian discussions. For example, correspondence publicly released in redacted form by the


1
    https://www.ftc.gov/sites/default/files/documents/cases/2012/08/120810facebookdo.pdf.
2
    See FB-CA-MDL-00149129.
JOINT STATUS UPDATE                                3                                      MDL NO. 2843
                                                                               CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 4 of 13



FTC from late 2018 and early 2019 appears to refer to documents and custodians that were

excluded from the FTC production. See Exhibit A. That is relevant here to understand the scope

of Facebook’s production to the FTC. Gibson Dunn represented Facebook in that proceeding, as

here, but explains that it cannot locate these letters in Gibson Dunn’s files.3 Plaintiffs can discuss

both issues at the Court’s upcoming conference and are also prepared to brief them.

       Finally, Facebook proposes providing additional organizational information for its own

proposed custodians by May 15. But if the parties are to reach agreement on custodians by May

8, this must happen sooner. Plaintiffs ask that Facebook be required to provide reporting

structure and organizational information by May 5.

B.     Document Productions That Do Not Require Search Terms

       The parties agree that certain of Plaintiffs’ RFPs do not require search terms and largely

reached agreement yesterday on deadlines for those productions—though Plaintiffs note that the

scope of production in response to some of these RFPs is a matter of ongoing negotiation. For

three categories of requests that do not require search terms, the parties are either at impasse or

anticipate being at impasse as to whether Facebook must produce them at all.

       First, Facebook asserts that RFPs 16-17, which ask for information related to the

monetary value of Facebook users’ data, seek irrelevant information. But the value of user data

to both Facebook and to third parties is centrally relevant. Quantifying that value will, for

example, show how much Facebook has been unjustly enriched by allowing third parties access

to the class’s data. Plaintiffs are prepared to brief this issue immediately.

       Second, on RFP 6—which seeks all documents Facebook provided to regulators in

connection with relevant U.S. and U.K. government and regulatory investigations—the parties

are continuing to meet and confer to determine what Facebook will produce and when.

       Third, the parties continue to discuss Facebook’s response to RFP 19, which seeks certain

3
 See, e.g., Records Related to the $5 billion Facebook Settlement 2019, at p. 111 (March 17,
2019 correspondence including discussion of incomplete response to document requests),
excerpted and attached as Exhibit A; available at
https://www.ftc.gov/system/files/documents/foia_requests/final_redacted_facebook_settlement_r
ecords_opaque_9.30.19.pdf
JOINT STATUS UPDATE                                4                                       MDL NO. 2843
                                                                                CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 5 of 13



App Developer Initiative (“ADI”) documents. ADI is Facebook’s ongoing investigation into

third party apps that may have improperly accessed or used user data – an investigation that

Facebook acknowledges began in March 2018 as part of Facebook’s response to the Cambridge

Analytica “episode” and addresses millions of apps.4 Facebook asserts privilege, but such

privilege claims were recently rejected in an action by the Massachusetts Attorney General.

         For the latter two categories, Plaintiffs request a May 8 deadline to resolve these issues.

C.       Locations and Sources of ESI and an ESI Liaison

         Thus far, Plaintiffs have received only cursory information about the locations and

sources of potentially relevant ESI—particularly noncustodial ESI. The “30-minute presentation”

to which Facebook refers in its statement was a verbal description of the Hive database, but it did

not address where all relevant ESI is located, what Facebook plans to retrieve from those

locations, or how it plans to retrieve it. Nor did Facebook tell Plaintiffs where information about

“coding language and database structures” was “publicly available,” or how it can be extracted.

Without specific information about relevant ESI content and locations, the parties’ ongoing

discussions are hindered.

         Part of the problem, Plaintiffs suggest, is the lack of an ESI expert on Facebook’s side.

Plaintiffs have included an ESI Liaison when the location of ESI was on the agenda. (See Dkt.

No. 404, ¶ 4 [encouraging each side “to include their experts (including in-house experts) to

ensure that the conversations are robust and productive”].) Facebook has not done so. Plaintiffs

request that the Court order Facebook to include an ESI Liaison in such discussions.

D.       Plaintiffs’ Requests and Proposed Agenda
         In summary, Plaintiffs propose that the Court ask the parties to prioritize custodial

negotiations, to continue to discuss ESI sources, to begin to discuss search terms, to continue to

negotiate RFPs 6 and 19, and to brief the dispute regarding RFPs 16-17. Plaintiffs propose that

the deadlines set forth in Exhibit B will structure the parties’ discussions over the next two

weeks.

4
    https://about.fb.com/news/2019/09/an-update-on-our-app-developer-investigation/
JOINT STATUS UPDATE                                5                                     MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 6 of 13



                             II.     FACEBOOK’S STATEMENT
       Facebook appreciates the Court’s directive that the parties focus on threshold ESI

negotiations, which facilitated substantial progress over the last two weeks. Since the April 17

Conference, the parties have agreed on (i) an ESI Protocol, (ii) the substantial majority of a 502(d)

Stipulation (Dkt. 410), and (iii) categories of materials that Facebook can produced without

custodial searches. Facebook also provided a comprehensive custodian proposal (Exhibit C), and

detailed information regarding Facebook’s proposed custodians, Plaintiffs’ potential custodians,

and sources of ESI. While the parties have made significant progress, Facebook seeks the Court’s

guidance on an appropriate process for the parties to conclude their custodian negotiations.

       A.      Custodians: Facebook identified 67 proposed custodians—adding 8 since the last
status conference. Facebook created and produced detailed reporting line information for its

original proposed custodians, and on April 24, provided Plaintiffs a detailed summary of its

proposal (Exhibit C), which specifies: (i) whom Facebook proposes for each RFP, (ii) each

custodian’s job title and department, and (iii) if applicable, the date through which Facebook has

already produced documents from that custodian. The parties met and conferred for more than 5

hours regarding Facebook’s proposal, during which Facebook provided each proposed custodian’s

dates of employment and job responsibilities, and explained why it selected each custodian.

       Facebook urged Plaintiffs to work from Exhibit C, the organizational materials Facebook

created, and the hundreds of thousands of pages that Facebook produced—including all documents

produced in response to the FTC’s document requests—to identify any gaps in Facebook’s

proposal. Unfortunately, Plaintiffs are taking a different approach. On April 3, Plaintiffs sent

Facebook a list of 148 individuals for discussion. After the April 17 status conference, Plaintiffs

sent Facebook a list of the 55 individuals they wished to discuss first, including 25 individuals

Plaintiffs had not identified previously and many employees with generic, entry-level job titles

and no apparent relationship to Plaintiffs’ RFPs. Plaintiffs did not generate these lists based on a

review of the documents Facebook produced or the reporting line information Facebook created.

Instead, they identified potential custodians through news articles—many of which have no


JOINT STATUS UPDATE                              6                                     MDL NO. 2843
                                                                            CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 7 of 13



connection to this case (one concerns Tinder dates)—and asked Facebook to answer detailed

questions about each. On April 27, Plaintiffs identified 15 more potential custodians.

       Over the last two weeks, the parties met and conferred for more than 11 hours and

Facebook answered literally hundreds of questions about specific employees, many of which are

answered by the documents already produced and public information. During these discussions,

Plaintiffs only expanded the set of individuals they wish to consider (now 184). To date, Plaintiffs

decline to provide a concrete custodian proposal or identify any gaps in Facebook’s proposal.

       Facebook is concerned that an open-ended Q&A regarding more than 100 seemingly-

random employees is inefficient and not likely to lead to a custodian agreement in the near term.

It also diverges from the standard process for negotiating custodians. A party responding to

discovery is entitled to deference in selecting custodians it deems most likely to possess responsive

information, and it is the requesting party’s burden to demonstrate that the proposal is deficient.5

Such deference should apply with even greater force here, given that Facebook already produced

voluminous documents to a number of regulators and other parties on the topics at issue in this

case and is particularly well-positioned to identify the individuals holding responsive information.

       Plaintiffs should evaluate Exhibit C, the hundreds of thousands of documents produced to

date, the organizational materials Facebook created, and the detailed information Facebook

provided during the parties’ meet and confers. Working from those materials, Plaintiffs should

then identify any specific gaps in Facebook’s proposal and ask Facebook to fill them.

       Plaintiffs do not need additional FTC correspondence to facilitate the parties’

negotiations. This issue appears to be an effort to rehash the past, criticize counsel, and improperly

dig into settlement communications with the FTC that postdate the productions made to the FTC.

Facebook agreed informally to produce to Plaintiffs certain correspondence regarding its FTC

document productions.      As Plaintiffs explained to Judge Chhabria, this was to facilitate a


 5
       The Sedona Principles, Third Edition, 19 SEDONA CONF. J. 1, Principle 6, 118 (2018);
 NuVasive, Inc. v. Alphatec Holdings, Inc., 2019 WL 4934477 at *2 (S.D. Cal. 2019); See Mortgage
 Resolution Servicing, LLC v. JP Morgan Chase Bank, 2017 WL 2305398 at *2 (S.D.N.Y. 2017); In re
 EpiPen, 2018 WL 1440923 at *2 (D. Kan. 2018).
JOINT STATUS UPDATE                               7                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 8 of 13



negotiation regarding which materials produced to the FTC should be produced here. See Trans.

of March 5, 2020 Case Management Conference at 7:1-12.                    These negotiations proved

unnecessary. Facebook produced to Plaintiffs all Facebook documents produced in response to

the FTC’s document demands. It also provided the FTC search terms and custodians.

       Plaintiffs appear to have obtained through FOIA requests redacted versions of a few emails

and one letter to the FTC that Facebook did not provide,6 and they demand that Facebook produce

unredacted versions. There is no basis for this request, given that Plaintiffs now have the FTC

productions and the search terms and custodians used to prepare them. Plaintiffs are focused on a

March 2019 letter to the FTC that postdates Facebook’s FTC productions. This is a lengthy

settlement letter marked “RULE 408 SETTLEMENT MATERIAL”—which is why it is heavily

redacted. While a few unredacted sentences in the 8-page letter refer to document productions,

the settlement letter contains no information needed for the parties’ custodian negotiations.

       Plaintiffs do not need a list of PwC interviewees. Plaintiffs now say that to negotiate

custodians they require a list of every Facebook employee whom PwC interviewed between 2013

and 2019—regardless of whether the interview concerned privacy. Facebook should not be

required to identify these individuals, particularly in response to an informal request made during

a meet and confer. Facebook’s custodian proposal includes 8 employees who were involved with

PwC’s audits. It also produced the audits themselves and approximately 6,200 pages of emails

with PwC. Plaintiffs should review these materials.

       B.      Sources of ESI: The parties made considerable progress on their discussions

regarding sources of ESI. These efforts date back to 2018. Since then, Facebook produced

substantial information, including its Electronic Message Retention Policy, and letters detailing its

document retention policies, litigation hold, custodial interviews, custodial data sources being

preserved, accessible data sources, where relevant information could reside, and the systems third


 6
       Counsel conducted a robust search to satisfy the parties’ informal agreement and produced more
 than 30 letters and emails which Facebook understood to be the universe of relevant correspondence.
 The materials Plaintiffs identified (i) are not located in counsel’s correspondence file from the FTC’s
 2018-2019 investigation, and/or (ii) do not fall within the scope of what Facebook agreed to produce.
JOINT STATUS UPDATE                                8                                       MDL NO. 2843
                                                                                CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 9 of 13



parties use to access user data. This information more than satisfies Facebook’s obligations under

the ESI Guidelines to “consider discussing . . . systems that contain discoverable ESI.”

       Facebook has continued to work to satisfy Plaintiffs’ additional and expanding requests for

information. On April 22, the parties met and conferred regarding sources of ESI. Plaintiffs posed

numerous questions primarily regarding the locations of user data, including how those databases

are structured and coded and the coding language(s) employed. After spending considerable time

preparing for this discussion, Facebook’s counsel provided an approximately 30-minute

presentation regarding how Facebook’s systems operate. Counsel also explained that much of the

information Plaintiffs sought is publicly available. Plaintiffs indicated they preferred to receive

information from Facebook directly rather than through independent research.

       Plaintiffs also asked counsel to identify likely sources of ESI for each of Plaintiffs’ RFPs.

The parties have not completed these discussions. While Plaintiffs ask the Court to order Facebook

to appoint an ESI liaison, Plaintiffs have not identified a single issue regarding sources of ESI that

counsel has been unable to address. In any event, the parties’ ESI Protocol addresses ESI liaisons.

       C.      Agenda:     Despite making substantial progress, the parties did not complete

discussions on the four topics the Court ordered them to address. Facebook suggests that next two

weeks be dedicated to completing the parties’ discussions of custodians and relevant sources of

ESI. Facebook also has agreed to collect, review, and produce other materials during this time.

       Plaintiffs suggest the parties also address various new issues, including (i) a complex

privilege dispute that is the subject of a pending appeal, (ii) the precise materials Facebook will

reproduce from each of its regulatory productions, and (iii) Facebook’s objection to producing

certain irrelevant, sensitive financial information. This is the problem that has plagued our prior

discovery discussions: when we make progress on one issue, Plaintiffs raise a panoply of new

ones, creating an inefficient whack-a-mole process without real results. Facebook respectfully

submits that the parties should resolve gating ESI issues before turning to other, less pressing

disputes. In the event (unlikely, we hope) the parties cannot resolve the ESI issues by May 15, the

Court should resolve them at that time and set an agenda for future meet and confers on new issues.


JOINT STATUS UPDATE                               9                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 10 of 13




Dated: April 30, 2020                               Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:       /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)          Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)     Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)      Matthew P. Montgomery (SBN 180196)
David J. Ko (admitted pro hac vice)                 Angelica M. Ornelas (SBN 285929)
Benjamin Gould (SBN 250630)                         555 12th Street, Suite 1600
Adele Daniel (admitted pro hac vice)                Oakland, CA 94607
1201 Third Avenue, Suite 3200                       Tel.: (415) 445-4003
Seattle, WA 98101                                   Fax: (415) 445-4020
Tel.: (206) 623-1900                                lweaver@bfalaw.com
Fax: (206) 623-3384                                 adavis@bfalaw.com
dloeser@kellerrohrback.com                          jsamra@bfalaw.com
lsarko@kellerrohrback.com                           mmontgomery@bfalaw.com
gcappio@kellerrohrback.com                          aornelas@bfalaw.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel


GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Orin Snyder
Orin Snyder (pro hac vice)
osnyder@gibsondunn.com
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212.351.4035
JOINT STATUS UPDATE                         10                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 11 of 13




Deborah Stein (SBN 224570)
dstein@gibsondunn.com
333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: 213.229.7000
Facsimile: 213.229.7520

Joshua S. Lipshutz (SBN 242557)
jlipshutz@gibsondunn.com
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539

Kristin A. Linsley (SBN 154148)
klinsley@gibsondunn.com
Martie Kutscher (SBN 302650)
mkutscherclark@gibsondunn.com
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306

Attorneys for Defendant Facebook, Inc.




JOINT STATUS UPDATE                      11                          MDL NO. 2843
                                                          CASE NO. 18-MD-02843-VC
        Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 12 of 13




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 30th day of April, 2020, at Oakland, California.


                                              /s/ Lesley E. Weaver
                                              Lesley E. Weaver




JOINT STATUS UPDATE                              12                                   MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC
          Case 3:18-md-02843-VC Document 413 Filed 04/30/20 Page 13 of 13




                                   CERTIFICATE OF SERVICE
          I, Lesley E. Weaver, hereby certify that on April 30, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.


                                                /s/ Lesley E. Weaver
                                                Lesley E. Weaver

4820-3765-6175, v. 3




JOINT STATUS UPDATE                                13                                    MDL NO. 2843
                                                                              CASE NO. 18-MD-02843-VC
